Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on December 30, 2021. Claims 1-20 are pending and presented for examination.
	Claims 2 and 3 are objected to as being dependent upon a rejected base claim. 
	Claims 4-20 are allowable over prior art with the exception to the double patenting rejection. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.
	
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Examiner's note: It is recommended to amend the abstract to briefly describe the claimed invention according to the above guidelines. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,247,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite similar features to features being recited on the U.S. Patent “hereinafter referred to as parent application”. 
Each of the instant application claims (claims 1, 4, 13) are anticipated by claims (claims 1 and 10) of the parent application. While the instant application is directed to a cyber defense system and the parent application is specific to a railway transportation network, the instant claims are directed to the use of a cyber defense system within a transportation network. Claim 1 in both applications recite “agents functionally coupled to a controller/control unit” and  “monitoring functional points change in accordance with a respective transportation network policy file”. Also, claim 1 of the instant application appears to be broader than claim 1 of the parent application in the sense that the parent application additionally recites the policy file is generated by an artificial intelligence node. However, the feature of generating a policy file by an artificial intelligence node is recited in claim 2 of the instant application (see comparison table below). 
As for system claim 4 of the instant application, said claim recites similar features as being claimed in claim 1 of the parent application. While the instant application recites “monitor or regulate”, the parent application recites “filtering or flagging” which carry/convey similar concept. As for the rest of the instant application features, for example “agents functionally coupled to a controller/control unit” and  “monitoring functional points change in accordance with a respective transportation network policy file generated by an artificial intelligence node”, said features in claim 4 of the instant application are being anticipated by claim 1 of the parent application (see comparison table below). 
As for method claim 13 of the instant application, said claim recites similar features as being claimed in claim 4 of the parent application. While the instant application recites “monitor or regulate”, the parent application recites “filtering or flagging” which carry/convey similar concept. As for the rest of the instant application features, for example “agents functionally coupled to a controller/control unit” and  “monitoring functional points change in accordance with a respective transportation network policy file generated by an artificial intelligence node”, said features in claim 13 of the instant application are being anticipated by claim 4 of the parent application (see comparison table below).
Dependent claims 3, 5-12 and 14-20 of the instant application also recite similar features as of the claims 2-9 and 11-18 of the U.S. Patent. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before. A person of ordinary skill could have arrived at the present claims by omitting the details of said U.S. Patent claims. See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before”).

An exemplary to show similarity among the conflicting claims (see table below). 
Instant Application
U.S. Patent No. 11,247,706
1. A cyber defense system for a computer managed transportation network, said system comprising: 

agents, each of said agents: functionally coupled to an on-board controller of one of at least one transportation network vehicles; and 

adapted to monitor or regulate vehicle functional-change communications, sent to the on-board controller of its coupled vehicle from on-board controllers of other vehicles or from control units of the transportation network, in accordance with a respective transportation network vehicle policy file.

2. The cyber defense system of claim 1, wherein the transportation network vehicle policy file is generated by an artificial intelligence node monitoring various vehicles of the transportation network.
1. A railway transportation network comprising: 



at least one network control unit located at a functional point of the network and adapted to change a configuration of the functional point of the network in response to receiving one or more communications from other units of the network; and 

agents, each functionally coupled to one of said at least one network control unit and adapted to filter or flag communications sent to said at least one control unit, wherein each of said agents functions in accordance with a respective control unit policy file generated by an artificial intelligence node monitoring various functional points and units of the transportation network.
4. A cyber defense system for a computer managed transportation network, said system comprising: 

agents, each of said agents: functionally coupled to one of at least one transportation network control units located at, and adapted to change a configuration of, functional points of the transportation network; and 


adapted to monitor or regulate functional point configurational-change communications, sent to its coupled transportation network control unit from other control units of the transportation network, in accordance with a respective transportation network control unit policy file generated by an artificial intelligence node monitoring various functional points and control units of the transportation network.
1. A railway transportation network comprising: 



at least one network control unit located at a functional point of the network and adapted to change a configuration of the functional point of the network in response to receiving one or more communications from other units of the network; and 

agents, each functionally coupled to one of said at least one network control unit and adapted to filter or flag communications sent to said at least one control unit, wherein each of said agents functions in accordance with a respective control unit policy file generated by an artificial intelligence node monitoring various functional points and units of the transportation network.
13. A method for cyber defense of a computer managed transportation network, said method comprising: 

functionally coupling agents to at least one of one or more transportation network control units located at, and adapted to change a configuration of, a functional point of the network; and 



monitoring or regulating functional point configurational-change communications sent to the at least one network control units, wherein communications to each control unit are monitored or regulated by its coupled agent in accordance with a respective control unit policy file generated by an artificial intelligence node monitoring various functional points and control units of the transportation network.
10. A railway transportation network management method, said method comprising: 


locating at least one network control unit at a functional point of the network, wherein the network control unit is adapted to change a configuration of the functional point of the network in response to receiving one or more communications from other units of the network; 

functionally coupling agents to one or more of said at least one network control units; and 

filtering or flagging communications sent to said at least one network control units, wherein communications are filtered or flagged by the agents in accordance with a respective control unit policy file generated by an artificial intelligence node monitoring various functional points and units of the transportation network.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al “Chung”, US-PGPub. No. 2018/0222505.
As per claim 1, Chung teaches cyber defense system for a computer managed transportation network (Paragraph(s) [0004], [0041]), said system comprising: 
agents (Paragraph(s) [0029]; positive train control unit), each of said agents: 
functionally coupled to an on-board controller of one of at least one transportation network vehicles (Fig. 1 – element 100, Paragraph(s) [0015]; positive control unit mounted on a train); and 
adapted to monitor or regulate vehicle functional-change communications (Paragraph(s) [0009], [0139]; monitoring train movement and track conditions. Chung further discloses in Paragraph [0034] central facility 70, e.g., the servers thereof, may modify the train routing order and via positive train control 100 direct the train to a siding or to a different track in accordance with the modified train routing order, thereby to move train 50 to a track and/or location where the hazard or danger represented by a message, alert and/or warning may be avoided), sent to the on-board controller of its coupled vehicle from on-board controllers of other vehicles or from control units of the transportation network, in accordance with a respective transportation network vehicle policy file (Paragraph(s) [0034], [0040-0041]; the positive train control 100 may, via processor 120 and/or via central facility 70 and the servers thereof, communicate a control signal to a train control 220 on the train 50 to at least adjust the speed of the train when the message, alert and/or warning is generated, and/or may cause the train control 220 to reduce the speed of the train 50 and/or to stop the train 50 in accordance with a predetermined speed reduction profile or with a predetermined safe emergency speed reduction profile, or both, in response to the control signal).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454